Hays Street Bridge
                                                                     Restoration Group, et. a




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         May 19, 2015

                                     No. 04-14-00886-CV

                             CITY OF SAN ANTONIO, ET. AL.,
                                       Appellant

                                               v.

                HAYS STREET BRIDGE RESTORATION GROUP, et. al.,
                                  Appellee

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-19589
                        Honorable David A. Canales, Judge Presiding

                                        ORDER
        On February 20, 2015, this matter was referred to mediation and all parties were notified
that all appellate deadlines were suspended until further notice. On April 17, 2015, the parties
filed a Joint Motion to Abate the Appeal seeking a ninety-day abatement period to continue
settlement negotiations.

        We DENY the request to abate this appeal. Appellant is ORDERED to file a report with
this court no later than June 22, 2015, regarding the status of the settlement discussions.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of May, 2015.


                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court